'Concurring and Dissenting Opinion
by Judge Doyle:
I dissent only from that portion of the majority’s opinion which denies counsel fees for work in furtherance of Fitzgerald’s claim (as distinguished from work done in furtherance of the claim for counsel fees). The majority in footnote 3 states:
The City had already stopped the unconstitutional practice, as it initiated constitutionally sufficient procedures on June 11, 1982, .pursuant to its settlement of Ludwig v. Moak (No. 2819 August Term 1974, C.P. Phila.), a separate class action that also challenged the constitutionality of delayed hearings on the validity of a tow.
In fact, the trial court in its opinion stated:
Although the settlement [in Ludwig] included an agreement by the City to make available timely hearings on the propriety of the tow, such procedures had not been requested by the plaintiff class. Plaintiff class did not seek a declaratory judgment holding the ordinance unconstitutional ; the City never acknowledged the constitutional deficiencies. To the contrary, defendant [City] argued in its brief of August 27, 1982, in the instant case that the ordinance was constitutional as written and applied. . . . Moreover, the class in the instant ease was specifi*491cally defined to exclude those persons within the class certified in Ludwig v. Moak. As nonmembers of the Plaintiff class in Ludwig, and, therefore, non-parties to the settlement therein, Plaintiff in the instant case and members of the class would not have standing to enforce the terms of the settlement stipulation. (Footnotes omitted.)
Because Ludwig did not decide the constitutional question and thus, did not moot the constitutional issue, Fitzgerald’s action is the action responsible for determining that the ordinance was unconstitutional with respect to its failure to provide a timely hearing.
The majority opines that in order for an award of attorney fees to be permitted, there must foe both a common fund and a class action. I do not agree. As this Court stated in Nagle v. Pennsylvania Insurance Department, 46 Pa. Commonwealth Ct. 621, 638, 406 A.2d 1229, 1238 (1979); aff’d in part, rev’d in part, Pechner, Dorfman, Wolffe, Rounick and Cabot v. Pennsylvania Insurance Department, 499 Pa. 139, 452 A.2d 230 (1982):
[A] litigant is ordinarily responsible for the fees of counsel employed by him, absent express statutory authorization for the award of such fees. An exception does arise in the situation where an attorney’s services to his client create a fund for the benefit of others as well as his own client, or, corollarily, when an action by one of a class is necessary to protect the interest of the class____(Emphasis added.)
Thus, an award of counsel fees may be premised upon the creation of a common fund or upon what may be deemed a private attorney general theory. It is the latter situation which applies here. Clearly, the present suit is responsible for the holding that the ordinance is constitutionally infirm. The public has bene*492fitted from this holding and its rights have been protected by Fitzgerald’s suit. It is my view, therefore, that reasonable attorney’s fees should be awarded.
Judg’e Williams, Jr. joins in this concurring and dissenting opinion.